September 19, 2013




                            JUDGMENT

              The Fourteenth Court of Appeals
               KEVIN DWAYNE CROOKS, Appellant
NO. 14-12-00759-CR                         V.
                  THE STATE OF TEXAS, Appellee
                ________________________________


      This cause was heard on the transcript of the record of the court
below. Having considered the record, this Court holds that there was no
error in judgment. The Court orders the judgment AFFIRMED, and that
this decision be certified below for observance.